Mr. Justice Cartwright delivered the opinion of the court: Appellee, a corporation, brought this suit against appellants in the circuit court of Cook county, and it was placed upon the short cause calendar of that court in pursuance of an affidavit of William C. Malley, as follows: “William C. Malley, being first duly sworn, on oath deposes and says that he is the duly authorized agent in this behalf of the plaintiff in the above entitled cause, and that he verily believes the trial of the above entitled cause will not occupy more than one hour’s time.” A motion of defendants to strike the cause from that calendar was denied, and there was a trial. No defense was presented, and there was a verdict for the plaintiff, upon which judgment was entered. The judgment has been affirmed by the Appellate Court. The ground of the motion to strike the cause from the short cause calendar was that the affidavit was not sufficient. The fault found with it is, that it is ambiguous, and that the pronoun “he,” where it is used the second time, may refer to the plaintiff, and that hence the affiant perhaps does not state his own belief but the belief of the plaintiff. The only appropriate antecedent of the pronoun is William C. Malley, who deposes to his agency and his belief. He says that he is an agent of the plaintiff, and that he verily believes the trial will occupy no more than the time stated. We do not think that the meaning is either obscure or equivocal. The judgment will be affirmed. Judgment affirmed.